ON MOTION FOB BEHEABING.
MB. JUSTICE HOLLOWAY
delivered the opinion of the court.
Bespondents have petitioned for a rehearing and a modification of the order heretofore made by this court in determining *56this appeal. Respondents pray that this cause be remanded for a new trial.
In the opinion heretofore rendered (Lutey v. Clark, 31 Mont. 45, 77 Pac. 305) this language is used: “As it does not appear “from this record what disposition was ever made by appellants “of the $415.85 received by them from the sale of a portion of “the goods belonging to the mercantile company, this court is “unable to make any order respecting the same.” Respondents now contend as this court was unable to make any suggestion as to the proper disposition of this $415.85, a new trial should be ordered, that a determination respecting that sum of money may be had. The language quoted above from the former opinion of this court was inaptly used. That sum of money was received by Lutey Bros, from a sale of a 'portion of the stock of goods which they had received under the pretended sale of the receiver. That sale being void, the remaining portion of those goods and this sum of money were held by Lutey Bros, as an involuntary trustee for the Thornton-Thomas Mercantile Company. This company is not a party to this action and their interests could not be affected by any new trial which may be ordered; in fact, there is nothing to try respecting this sum of money as between the parties to this action so far as this record shows.
But it is contended that W. A. Clark & Bro. are subrogated to the rights of the Thornton-Thomas Mercantile Company, and therefore this sum should be deducted from the amount which Lutey Bros, are entitled to recover from them. But this subrogation arises, if at all, from the mere fact that W. A. Clark & Bro. secured a judgment against the Thornton-Thomas Mercantile Company, which judgment has never been satisfied. Respondents’ contention then is this: If A. sue B. and attaches certain property, and B. has other property which is not attached or levied upon in any manner, and A. recovers a judgment which is not satisfied, he thereupon becomes subrogated to the right of B. in the property which was not seized. The *57mere statement of the proposition is sufficient demonstration of its absurdity. It is nowhere claimed that Clark & Bro. ever levied upon or seized this sum of $415.85 in the hands of Lutey Bros, or in any manner brought themselves into privity with it. As they have no interest in it now, so far as this record discloses, they cannot be heard to ask for any adjudication in this action respecting it. In our former opinion we should either have made no reference whatever to this sum, or should have contented ourselves with merely remarking that, as this sum belongs to the Thornton-Thomas Mercantile Company, a concern not a party to this present action, we are without authority to make any direction as to the proper disposition of it.
The motion for rehearing is denied.